Citation Nr: 1342592	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  04-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected disabilities.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1949 to September 1952. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from May 2001 and March 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, (RO).  In April 2004, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded by the Board in September 2004, January 2009, September 2011, and September 2013 for additional development regarding this claim.  

In September 2004, the Board found that the Veteran had submitted new and material evidence sufficient to reopen a previously-denied claim for entitlement to service connection for a bilateral ankle disability, but remanded the claim for further evidentiary and procedural development.

Following the September 2013 remand, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

Finally, in the December 2013 Written Brief Presentation from the Veteran's representative, the  issues of entitlement to service connection for diabetes mellitus, a back disability, a heart disability a shoulder disability, and an upper extremity disability were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed bilateral ankle disability to service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA were satisfied by various correspondences to the Veteran, and there has been no contentions made questioning the adequacy of the notices provided.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to this claim.  

The Veteran was also afforded VA examinations in April 2005, with an addendum, and November 2013 specifically regarding the claim for a bilateral ankle disability.  The Board finds the November 2013 medical opinion adequate as it was based on a thorough review of the claims file and provides supporting rationale.  Thus, the duties to notify and assist have been met.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, and VA examinations with opinions were obtained.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In April 2004, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

The Veteran is seeking service connection for a bilateral ankle disorder.  He argues that he injured his ankles in service and has suffered from a bilateral ankle disorder since.  In the alternative, he contends that his service-connected disabilities of right knee, left knee, right hip and left hip disabilities, together with left and right knee scars, have either caused or aggravated his bilateral ankle condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record shows the Veteran has a current disability, bilateral ankle synovitis and arthritis.  Therefore, the question is whether this was incurred in service, or was caused or aggravated by service connected disability. 

The Board notes the Veteran's service treatment records do not reflect any ankle complaints or treatment.  The Board also notes the Veteran first underwent a VA examination in 1958 concerning his knees.  However, at that time, there was no indication of a bilateral ankle disorder.  He also did not complain of a bilateral ankle disorder at his December 1959, June 1960, June 1965, February 1973, or August 1981 VA examinations.  

There are numerous private and VA treatment records associated with the Veteran's file.  These records show complaints of pain, swelling, edema, and instability in the ankle following left knee surgery.  The treatment records also shows evidence of a leg length discrepancy, wherein his right leg is shorter than his left.  However, there is no indication of a bilateral ankle disorder, or any disorder affecting either the right or the left ankle, until his June 1997 VA examination.  At that examination the Veteran complained of pain in both ankles and the examiner noted mild swelling, with no erythema.  In 1998, the Veteran complained of gout and swelling.  However, during his March 2001 VA examination to assess the severity of his bilateral knee disability, there was no indication of a bilateral ankle disorder.  

In an October 2003 VA podiatry note, the treating physician provided a diagnosis of bilateral ankle synovitis probably aggravated by hallux limitus and bunion.  In February 2004, the Veteran was noted to have diabetic neuropathy in his legs.  A May 2005 x-ray failed to indicate any degenerative changes in the Veteran's ankles.  More recently, a March 2008 VA treatment record found ankle edema, which was noted to be worse with prolonged standing or walking.  Arthritis was noted on VA examination in 2013.  

While these records concern a myriad of musculoskeletal and other disabilities, at no point was an opinion promulgated by either the private or VA treating physicians regarding the etiology of the Veteran's ankle disorders, that they were considered related to service in any way.  

In April 2005, the Veteran underwent a VA examination to specifically address his bilateral ankle claim.  His main complaints were of pain and swelling in both legs and ankles.  He also complained of a burning sensation in his feet.  He reported having difficulty walking and stated that he could only walk less than a city block due to pain in his ankles.  Upon physical examination, the examiner noted that the Veteran does not have pain on active motion in either ankle but has discomfort at the extremes of motion.  A valgus deformity in the left ankle was noted when the Veteran was standing.  He had no crepitus palpable on motion of the ankles.  There was no evidence of tenderness on palpation about either heel, but tenderness was noted on palpation of the medial and lateral aspect of the ankles.  A stress examination of the ankles revealed good stability bilaterally.  The examiner provided a diagnosis of valgus deformities of both ankles with associated bilateral pes planus and forefoot valgus.  The examiner ultimately concluded that it was at least as likely as not that the Veteran's current bilateral ankle impairments were secondary to the pes planus deformities rather than the knee conditions.  

In November 2013, the Veteran was again examined for VA purposes.  The examiner reviewed the Veteran's file, took a history from the Veteran which included his statements as to the cause of his bilateral ankle disorder, and conducted a physical examination.  The examiner stated that the Veteran's claimed bilateral ankle disorder was less likely than not incurred in or caused by the claimed in-service injury, noting particularly there was no evidence of ankle evaluation, treatment or diagnosis while the Veteran was in the military.  Further, the examiner determined there was no aggravation of the Veteran's currently ankle disorder by his service connection knees, hips, or back because his ankle pain, ankle/foot synovitis, posterior tibial/peroneal tendonitis and ankle swelling (including lower limb swelling), and pes planus are sequelae of vascular insufficiency and diabetes mellitus neuropathy.  Finally, vascular insufficiency and diabetes mellitus neuropathy are not caused by his bilateral knee, hips or back.  The effects on the muscle-tendons, vasculature, and nerves to the ankle/foot are inherent to the conditions of vascular insufficiency and diabetes mellitus themselves.  Therefore, this VA examiner not only determined that the claimed bilateral ankle disorder was not due to the Veteran's military service or to his service-connected disabilities, but also specifically attributed the Veteran's complaints to a non-service connected disorder.  

The Board notes the Veteran's representative submitted a significant amount of medical treatise evidence from various websites, including a medical health article about gaits, diabetes and physical exercise, and an article from the Mayo Clinic.  However, this literature does not refer specifically to the Veteran himself, nor is it specific to the particular circumstances and events described by him with respect to his medical history.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

To the extent that the Veteran himself believes that his current bilateral ankle disability is related to his active service, or to his service-connected disabilities, the Board notes he is competent to describe the symptoms associated with his disorder, such as pain.  Indeed, he has done so during his April 2005 and November 2013 VA examinations, April 2004 Travel Board hearing testimony, and written statements submitted during the course of his appeal.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran experienced are in any way related to his current bilateral ankle disorder, or secondary to his service-connected disabilities, is a matter that requires medical expertise to determine.  Thus, the Veteran's opinion regarding the etiology of his current bilateral ankle disorder is not competent medical evidence.  The Board finds the opinion of the November 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

Lastly, the Board does not consider the Veteran's reported history of ankle injury in service to be credible.  This is because the history details have not been consistently reported and it is inconsistent with the service separation examination report.  That evaluation is conducted to document abnormalities.  None were found.  Likewise, the report documents the Veteran denied any other history than that which was noted, (which made no mention of ankle problems).  Given this, and that a contemporaneous record is more probative of the Veteran's health in 1952, than statements made decades later, the Board does not find a current report of in-service ankle problems is credible.  

Thus, the most probative evidence shows the onset of ankles problems many years after service, which problems have not been linked to service or service connected disability.  In these circumstances, a basis upon which to establish service connection for ankle disability is not present.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The claim for service connection for a bilateral ankle disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


